The verdict finding defendant guilty of two counts of assault in the first degree was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]; Penal Law § 120.10 [1], [2]). The evidence demonstrated that the wound the victim sustained constituted “serious disfigurement” (People v McKinnon, 15 NY3d 311, 315-316 [2010]).
While defendant raises a founded argument that certain comments in the prosecutor’s voir dire and opening and closing statements were improper in that they tended to shift the burden of proof, it is unpreserved (see People v Gray, 86 NY2d 10, 19-20 [1995]). We decline to review it in the interest of justice. As an alternative holding, we find that any improprieties in the statements of the prosecutor constituted harmless error in light of the evidence of guilt (see People v Crimmins, 36 NY2d 230 [1975]). Concur — Mazzarelli, J.P., Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.